DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 01/15/2020 and 01/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
 
                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nishino et al. (JP 2016/102594, provided by Applicant) in view of Oshitani et al.

(US 7,178,359).

In regards to claim 1, Nishino discloses an ejector refrigeration cycle (ejector type refrigeration cycle 10; Fig. 1) comprising: 
        a compressor (11) configured to compress a refrigerant and discharge the refrigerant; a radiator (12) configured to release heat of the refrigerant that flowed out of the compressor (11); a branch portion (14) configured to divide a flow of the refrigerant that flowed out of the radiator (12) into one flow (flow towards ejector 15) and another flow (flow towards a fixed throttle 19); 
        an ejector (15) that has a nozzle portion (15a) configured to decompress the refrigerant of the one flow (flow towards ejector 15) that was divided at the branch portion (14), the refrigerant being ejected from the nozzle portion (15a), a refrigerant suction port (15c) through which the refrigerant is drawn by a suction force of the ejected refrigerant (par. 10), and a pressure increasing portion (a diffuser or booster section 15d) in which the refrigerant ejected from the nozzle portion (15a) and the refrigerant drawn through the refrigerant suction port (15c) are mixed, the pressure increasing portion (15d) being configured to increase a pressure of the mixture (par. 37); 
         a suction side decompressor (19) configured to decompress the refrigerant of the other flow (flow towards a fixed throttle 19) that was divided at the branch portion (14); a windward evaporator (wind-side evaporator 17) configured to exchange heat between the refrigerant and a cooling target fluid (air) to evaporate the refrigerant; and a leeward evaporator (a leeward evaporator 18) configured to exchange heat between the refrigerant and the cooling target fluid that passed through the windward evaporator (17) to evaporate the refrigerant, 
(17) includes at least one outflow side evaporation portion (a first outflow side evaporation portion 17a) of a plurality of outflow side evaporation portions (a first 17a, a second 18a, and a third 17b outflow side evaporation portions) configured to evaporate the refrigerant that flowed out of the pressure increasing portion (15d) and allow the refrigerant to flow to an inlet of the compressor (11), the leeward evaporator (18) includes at least one outflow side evaporation portion (a second outflow side evaporation portion 17a) of the plurality of outflow side evaporation portions (17a, 18a, 17b, 18b), and 
          a suction side evaporation portion (18b) configured to evaporate the refrigerant that was decompressed by the suction side decompressor (19) and allow the refrigerant to flow to the refrigerant suction port (15c), at least one of the nozzle portion (15a) or the suction side decompressor (19) is configured to change an area of a refrigerant passage (to adjust the passage area; par. 222), an outflow side evaporation temperature is a refrigerant evaporation temperature (par. 134) in the at least one outflow side evaporation portion (18a, 18b) of the leeward evaporator (18), a suction side evaporation temperature is a refrigerant evaporation temperature in the suction side evaporation portion (18b) of the leeward evaporator (18). 
          Nishino does not explicitly teach one of the nozzle portion or the suction side decompressor is configured to adjust the area of the refrigerant passage such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference.  
(Fig. 19), wherein at least one of the nozzle portion (214a) or the suction side decompressor (217) is configured to adjust the area of the refrigerant passage such that a temperature difference between (difference between higher refrigerant evaporation temperature of evaporator 215 and lower refrigerant evaporation temperature of evaporator 218) the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference (refer to col.38, lines 38-49).  
           It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ejector refrigeration cycle of Nishino such that one of the nozzle portion or the suction side decompressor to adjust the area of the refrigerant passage such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference as taught by Oshitani in order to arrange one after the other in a flow direction of air to be cooled (refer to abstract).
In regards to claim 3, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches wherein the nozzle portion (15a) is a fixed nozzle (refer to par. 222) in which the area of the refrigerant passage is fixed, and the suction side decompressor (19) is a variable throttle mechanism configured to change the area of the refrigerant passage (to adjust the passage area; par. 222).
In regards to claim 4, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches further comprising: a high-pressure side (13) configured to decompress the refrigerant that flowed out of the radiator (12) and allow the refrigerant to flow to an inlet of the branch portion (14), wherein the high-pressure side decompressor (13) is a variable (adjustable) throttle mechanism (refer to par. 27) configured to adjust a throttle degree such that a superheat degree of the refrigerant flowing out of the plurality of outflow side evaporation portions (17a, 17b, 18a) approaches a predetermined outflow side reference superheat degree (par. 27).  
In regards to claim 5, Nishino meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nishino teaches wherein the windward evaporator (17) and the leeward evaporator (18) are integrated with each other to be an evaporator unit (20), the windward evaporator (17) includes a plurality of windward tubes (71) through which the refrigerant flows (Fig. 2), and a windward tank (windward tanks 72 and 73) configured to collect and distribute the refrigerant flowing through the plurality of windward tubes (71), the leeward evaporator (18) includes a plurality of leeward tubes (81) through which the refrigerant flows, and      
           a leeward tank (leeward tanks 82 and 83) configured to collect and distribute the refrigerant flowing through the plurality of leeward tubes (81), the evaporator unit (20) includes a center tank (23) joined with the windward tank (72) and the leeward tank (82), and an inner space of the center tank (23) communicates with an ejector side outlet (R1) from which the refrigerant flows out of the pressure increasing portion (15d), an inner space of the windward tank (17), and an inner space of the leeward tank (18).  
In regards to claim 6, Nishino meets the claim limitations as disclosed above in the rejection of claim 5. Further, Nishino teaches wherein the pressure increasing portion (15d) is defined in a center tank (accommodation tank 23) or a connector pipe that connects the center tank (23) and the ejector (15), (par. 59; Fig. 2).  

                                        Allowable Subject Matter
Claims 2 would be allowable and to include all of the limitations of the base claim and any intervening claims.
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763